NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                     is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                     04-1473, -1474

                     RENESAS TECHNOLOGY AMERICA, INC.,

                                                               Plaintiff-Appellee,

                                            v.

                                    UNITED STATES,

                                                               Defendant-Appellant,
                                           and

                            MICRON TECHNOLOGY, INC.,

                                                               Defendant-Appellant.
                           __________________________

                           DECIDED: July 1, 2005
                           __________________________


Before NEWMAN, MAYER, and CLEVENGER, Circuit Judges.

CLEVENGER, Circuit Judge.


      The government appeals the final decision of the United States Court of

International Trade granting summary judgment to Renesas Technology America, Inc.

("the appellee"). See Renesas Tech. Am., Inc. v. United States, No. 00-00114 (Ct. Int'l

Trade Aug. 18, 2003) ("Renesas").

      The relevant facts and issues raised by the parties in this case are materially

indistinguishable from those in Nissei Sangyo Am., Ltd. v. United States, No. 04-1469,

-1492 (Fed. Cir. July 1, 2005) ("Nissei Sangyo"). As discussed in Nissei Sangyo, this

court's decisions in Consolidated Bearings Co. v. United States, 348 F.3d 997 (Fed. Cir.
2003) ("Consolidated Bearings I") and Consolidated Bearings Co. v. United States,

No. 04-1556 (Fed. Cir. June 21, 2005) ("Consolidated Bearings II") foreclose the

appellee's arguments. In those cases, this court held that an unreviewed reseller is not

statutorily entitled to the manufacturer's review rate and that the Department of

Commerce ("Commerce") has consistently liquidated unreviewed entries at the cash

deposit rate. Therefore the instructions from Commerce in this case ordering Customs

to liquidate appellee's entries at the cash deposit rate were in accordance with law and

were not arbitrary, capricious, or an abuse of discretion.

       In accordance with the decisions in Consolidated Bearings I, Consolidated

Bearings II, and Nissei Sangyo, we must reverse the decision of the Court of

International Trade.




04-1473, -1474                           2